         Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 1 of 42 Page ID #:1131



                  1 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  2 GABRIELLA A. NOURAFCHAN (301594)
                      gan@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Defendants
                    Kevin Healey and Propagate Content, LLC
                  7
                  8                      UNITED STATES DISTRICT COURT
                  9                     CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 SCOTT W. HALLOCK, an individual;          CASE NO. 2:20-cv-02726 CJC (MAAx)
                    WMTI PRODUCTIONS, INC., a
                 12 California corporation; WMTI              Honorable Cormac J. Carney
                    PRODUCTIONS NORTH, INC., a
                 13 Canadian corporation; and THE NEXT        COMBINED REPLY
                    SEASON COMPANY, INC., a                   MEMORANDUM IN SUPPORT OF
                 14 Canadian corporation,                     DEFENDANTS’
                                                              (1) MOTION TO DISMISS
                 15             Plaintiffs,                   PLAINTIFFS’ FAC (FRCP 12(b)(6))
                                                              AND
                 16       v.                                  (2) MOTION TO STRIKE
                                                              PLAINTIFFS’ STATE LAW
                 17 KEVIN HEALEY, an individual;              CLAIMS (COAS 2-4) PURSUANT
                    PROPAGATE CONTENT, LLC, a                 TO CALIFORNIA’S ANTI-SLAPP
                 18 Delaware Limited Liability Company;       STATUTE (CAL. CODE CIV. P.
                    and DOES 1 through 100, inclusive,        § 425.16)
                 19
                               Defendants.
                 20                                           Hearing Date: September 14, 2020
                                                              Time:         1:30 p.m.
                 21                                           Location:     Courtroom 9B
                 22                                           File Date:       March 24, 2020
                                                              Trial Date:      TBD
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
         Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 2 of 42 Page ID #:1132



                 1                                          TABLE OF CONTENTS
                 2                                                                                                                       Page
                 3 I.        SUMMARY OF ARGUMENT ...................................................................... 8
                 4 II.       PLAINTIFFS’ COPYRIGHT CLAIMS FAIL BECAUSE, AS A
                 5           MATTER OF LAW, THERE IS NO SUBSTANTIAL SIMILARITY
                             BETWEEN PRANK ENCOUNTERS AND SCARE TACTICS. ..................... 9
                 6
                 7           A.      Courts Can and Do Decide Substantial Similarity on Motions to
                                     Dismiss. ................................................................................................. 9
                 8
                             B.      After Filtering Out Unprotected Elements, Plaintiffs Have Failed
                 9
                                     to Show Substantial Similarity Between Scare Tactics and Prank
                 10                  Encounters or Any of the Individual Episodes Complained-Of......... 10
                 11                  1.       Looking at the Two Series in Their Entirety, Prank
                 12                           Encounters and Scare Tactics are Not Substantially Similar
                                              in Protected Expression. ........................................................... 11
                 13
                                     2.       The Episodes of Prank Encounters and Scare Tactics at
                 14
                                              Issue are Not Substantially Similar in Protected Expression. .. 13
                 15
                             C.      Plaintiffs’ Unpled And Unexplained “Selection and Arrangement”
                 16                  Theory Cannot Save Any Of Their Copyright Claims. ...................... 20
                 17
                      III.   PLAINTIFFS’ STATE LAW CLAIMS SHOULD BE DISMISSED
                 18          AND STRICKEN. ......................................................................................... 22
                 19          A.      Plaintiffs’ State Law Claims Should Be Dismissed. .......................... 23
                 20
                                     1.       The Court May Properly Consider Defendants’ Rule
                 21                           12(b)(6) Challenges to Plaintiffs’ State Law Claims. .............. 23
                 22                  2.       Scare Tactics Claims: Plaintiffs Have Failed To State
                 23                           Claims For Breach of The Implied Covenant and Tortious
                                              Interference. .............................................................................. 24
                 24
                 25                  3.       Hallock’s Claim For Breach of the 2012 Agreement Against
                                              Healey Also Fails As A Matter of Law. ................................... 31
                 26
                             B.      Plaintiffs’ State Law Claims Should Be Stricken. .............................. 32
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                2
12435476.1
                        DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
         Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 3 of 42 Page ID #:1133



                 1                                        TABLE OF CONTENTS
                                                               (continued)
                 2
                                                                                                                                Page
                 3
                                    1.       Plaintiffs Fail To Refute That Their State Law Claims Arise
                 4                           from Acts in Furtherance of Defendants’ Rights of Free
                 5                           Speech in Connection with Matters of Public Interest. ............ 33
                 6                  2.       Plaintiffs Have Not Shown a Probability of Prevailing on
                 7                           Their State Law Claims. ........................................................... 37

                 8                  3.       Plaintiffs are Not Entitled to Discovery. .................................. 41
                 9                  4.       The Anti-SLAPP Motion is Not Frivolous. .............................. 42
                 10
                      IV.   CONCLUSION ............................................................................................. 42
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                            3
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
         Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 4 of 42 Page ID #:1134



                  1                                      TABLE OF AUTHORITIES
                  2                                                                                                       Page(s)
                  3                                                      CASES
                  4 Altera Corp. v. Clear Logic, Inc.,
                       424 F.3d 1079 (9th Cir. 2005) ...................................................................... 26, 27
                  5
                  6 Arkley v. Aon Risk Servs. Companies, Inc.,
                       2012 WL 12886445 (C.D. Cal. June 13, 2012).................................................. 35
                  7
                  8 Basile v. Warner Bros. Entm’t,
                       2016 WL 5867432 (C.D. Cal. Jan. 4, 2016) ................................................. 11, 14
                  9
                    Benay v. Warner Bros. Entm’t, Inc.,
                 10    607 F.3d 620 (9th Cir. 2010) .............................................................................. 13
                 11
                    Berkic v. Crichton,
                 12    761 F.2d 1289 (9th Cir. 1985) ...................................................................... 16, 19
                 13 Bernal v. Paradigm Talent and Lit. Agency,
                 14    788 F. Supp. 2d 1043 (C.D. Cal. 2010) .................................................. 16, 17, 21
                 15 Bowers v. Baystate Techs., Inc.,
                 16   320 F.3d 1317 (Fed. Cir. 2003) .......................................................................... 27

                 17 Capcom Co., Ltd. v. MKR Grp., Inc.,
                      2008 WL 4661479 (N.D. Cal. Oct. 20, 2008) .............................................. 11, 22
                 18
                 19 CBS Broad., Inc. v. Am. Broad. Cos., Inc.,
                      2012 WL 13013027 (C.D. Cal. June 21, 2012).................................................. 12
                 20
                    Cory Van Rijn, Inc. v. Cal. Raisin Adv. Bd.,
                 21   697 F. Supp. 1136 (E.D. Cal. 1987) ................................................................... 11
                 22
                    Dworkin v. Hustler Magazine Inc.,
                 23   867 F.2d 1188 (9th Cir. 1989) ............................................................................ 24
                 24
                    Edwards v. Comstock Ins.,
                 25   205 Cal. App. 3d 1164 (1988) ............................................................................ 29
                 26 Fillmore v. Blumhouse Prods., LLC,
                 27    2017 WL 4708018 (C.D. Cal. July 7, 2017) ........................................................ 9
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                             4
12435476.1
                         DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
         Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 5 of 42 Page ID #:1135



                  1                                       TABLE OF AUTHORITIES
                                                                (continued)
                  2
                                                                                                                           Page(s)
                  3
                       Funky Films v. Time Warner Entm’t Co.,
                  4      462 F.3d 1072 (9th Cir. 2006) ............................................................................ 13
                  5
                       Gadh v. Spiegel,
                  6      2014 WL 1778950 (C.D. Cal. Apr. 2, 2014) ........................................................ 9
                  7
                    Gallagher v. Lions Gate Entm’t Inc.,
                  8   2015 WL 12481504 (C.D. Cal. Sept. 11, 2015) ................................................. 20
                  9 GN Resound A/S v. Callpod, Inc.,
                 10   2013 WL 1190651 (N.D. Cal. Mar. 21, 2013) ................................................... 11

                 11 Gray v. Perry,
                       2020 WL 1275221 (C.D. Cal. Mar. 16, 2020) ................................................... 21
                 12
                 13 Hall v. Mortgage Inv’rs Grp.,
                       2011 WL 4374995 (E.D. Cal. Sept. 19, 2011) ................................................... 11
                 14
                    Jackson v. Mayweather,
                 15
                       10 Cal. App. 5th 1240, 1263 (2017) ................................................................... 36
                 16
                    Kouf v. Walt Disney Pictures and Television,
                 17    16 F.3d 1042 (9th Cir. 1994) ........................................................................ 16, 19
                 18
                    Liberty Mut. Ins. Co. v. Sumo-Nan LLC,
                 19    2015 WL 6755212 (D. Haw. Nov. 4, 2015) ....................................................... 30
                 20 Lichtfield v. Spielberg,
                 21    736 F.2d 1352 (9th Cir. 1984) ............................................................................ 11
                 22 Masterson v. Walt Disney Co.,
                       -- F. App’x --, 2020 WL 4435103 (9th Cir. Aug. 3, 2020) ................ 8, 10, 21, 22
                 23
                 24 Metcalf v. Bochco,
                       294 F.3d 1069 (9th Cir. 2002) ...................................................................... 21, 22
                 25
                 26 Nat’l Car Rental Sys., Inc. v. Computer Assocs. Int’l,
                       991 F.2d 426 (8th Cir. 1993) .............................................................................. 27
                 27
                    Planned Parenthood Fed’n of Am., Inc. v. Ctr. For Med. Progress,
    Mitchell     28    890 F.3d 828 (9th Cir.) ......................................................... 23, 24, 37, 38, 41, 42
  Silberberg &
   Knupp LLP
                                                                      5
12435476.1
                         DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
         Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 6 of 42 Page ID #:1136



                  1                                       TABLE OF AUTHORITIES
                                                                (continued)
                  2
                                                                                                                             Page(s)
                  3
                       ProCD, Inc. v. Zeidenberg,
                  4       86 F.3d 1447 (7th Cir. 1996) .............................................................................. 27
                  5
                       RDF Media Ltd. v. Fox Broad. Co.,
                  6      372 F. Supp. 2d 556 (C.D. Cal. 2005) ................................................................ 13
                  7
                    Rentmeester v. Nike, Inc.,
                  8   883 F.3d 1111 (9th Cir. 2018) ............................................................................ 11
                  9 Rice v. Fox Broad. Co.,
                 10    330 F.3d 1170 (9th Cir. 2003) ............................................................................ 22

                 11 Robinson v. Nationstar Mortg.,
                       2015 WL 13651767 (C.D. Cal. Apr. 16, 2015) .................................................. 30
                 12
                 13 Rogers v. Home Shopping Network, Inc.,
                       57 F. Supp. 2d 973 (C.D. Cal. 1999) .................................................................. 23
                 14
                    Satava v. Lowry,
                 15
                       323 F.3d 805 (9th Cir. 2003) .............................................................................. 20
                 16
                    Segal v. Rogue Pictures,
                 17    2011 WL 11512768 (C.D. Cal. Aug. 19, 2011) ................................................... 9
                 18
                    Shame on You Prods., Inc. v. Elizabeth Banks,
                 19    120 F. Supp. 3d 1123 (C.D. Cal. 2015) .............................................................. 22
                 20 Silas v. Home Box Office, Inc.,
                 21    201 F. Supp. 3d 1158 (C.D. Cal. 2016) .................................................... 9, 14, 22
                 22 Silva v. U.S. Bancorp,
                        2011 WL 7096576 (C.D. Cal. Oct. 6, 2011) ...................................................... 11
                 23
                 24 Skidmore v. Zeppelin,
                        952 F.3d 1051 (9th Cir. 2020) ...................................................................... 21, 22
                 25
                 26 Survivor Prods. LLC v. Fox Broad. Co.,
                        2001 WL 35829267 (C.D. Cal. June 12, 2001).................................................. 13
                 27
                    Symmonds v. Mahoney,
    Mitchell     28     31 Cal. App. 5th 1096, 1109 (2019) ................................................................... 34
  Silberberg &
   Knupp LLP
                                                                  6
12435476.1
                         DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
         Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 7 of 42 Page ID #:1137



                  1                                           TABLE OF AUTHORITIES
                                                                    (continued)
                  2
                                                                                                                                      Page(s)
                  3
                       Talega Maintenance Corp. v. Standard Pacific Corp.,
                  4       225 Cal. App. 4th 722 (2014) ............................................................................. 38
                  5
                       Taylor v. Viacom Inc.,
                  6       2018 WL 4959821 (C.D. Cal. June 5, 2018)................................................ 33, 34
                  7
                    Third Laguna Hills Mutual v. Joslin,
                  8    49 Cal. App. 5th 366 (2020) ............................................................................... 38
                  9 Thomas v. Walt Disney Co.,
                 10   337 F. App’x 694 (9th Cir. 2009) ....................................................................... 11

                 11 Zalkind v. Ceradyne, Inc.,
                       194 Cal. App. 4th 1010 (2011) ........................................................................... 29
                 12
                 13 Zella v. E.W. Scripps Co.,
                       529 F. Supp. 2d 1124 (C.D. Cal. 2007) ........................................................ 21, 22
                 14
                    Zindel v. Fox Searchlight Pictures, Inc.,
                 15
                       -- F. App’x --, 2020 WL 3412252 (9th Cir. June 22, 2020)............................... 11
                 16
                                                                        STATUTES
                 17
                    Copyright Act .................................................................................................... 24, 32
                 18
                                                              OTHER AUTHORITIES
                 19
                    Central District of California
                 20    Local Rule 11-3.1.1 .............................................................................................. 8
                 21    Local Rule 11-6 .................................................................................................... 8
                       Local Rule 11-9 .................................................................................................... 8
                 22    Local Rule 83-7 .................................................................................................... 8
                 23
                    Federal Rule of Civil Procedure
                 24    Rule 11 ................................................................................................................ 30
                 25    Rule 12 ........................................................................ 9, 22, 23, 24, 37, 38, 40, 41

                 26 4 Melville B. Nimmer and David Nimmer, Nimmer on Copyright ........................ 14
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                                   7
12435476.1
                          DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
         Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 8 of 42 Page ID #:1138



                  1 I.      SUMMARY OF ARGUMENT 1
                  2         Plaintiffs’ Oppositions 2 to Defendants’ motion to dismiss and anti-SLAPP
                  3 motion boil down to them wrongly telling the Court that their legal conclusions,
                  4 masquerading as allegations, trump the works in question, override the plain
                  5 language of the contracts at issue, and, standing alone, are all that are needed to
                  6 move beyond the pleading stage. As to their copyright claims, Plaintiffs tell the
                  7 Court that their subjective, biased allegations of substantial similarities are
                  8 presumptively true and that the Court therefore must allow their claims to proceed.
                  9 This is wrong. What matters are the actual works at issue and, as the Ninth Circuit
                 10 recently affirmed, judges should use “‘judicial experience and common sense’” in
                 11 “compar[ing] [] two works.” Masterson v. Walt Disney Co., -- F. App’x --, 2020
                 12 WL 4435103, at *2 (9th Cir. Aug. 3, 2020). If the court concludes that the works
                 13 are not substantially similar, it should dismiss the copyright claim before discovery
                 14 and without expert testimony. Watching the episodes at issue and invoking judicial
                 15 experience and common sense are all that are needed to conclude that Plaintiffs
                 16 cannot monopolize the concept of a hidden camera prank show and that Prank
                 17 Encounters and Scare Tactics are not remotely similar in protectable expression.
                 18 Plaintiffs’ Oppositions do not plausibly argue otherwise.
                 19
                    1
                      “Plaintiffs” refers collectively to Scott Hallock (“Hallock”), WMTI Productions,
                 20 Inc. (“WMTI US”), WMTI Productions North, Inc. (“WMTI North”), and The
                    Next  Season Company, Inc. (“TNSCI”). WMTI US, WMTI North, and TNSCI are
                 21 referred  to collectively as the “Corporate Plaintiffs.” “Defendants” refer to Kevin
                 22 Healey   (“Healey”)   and Propagate Content, LLC (“Propagate”).
                    2
                      Plaintiffs’ Oppositions violate multiple Local Rules. Plaintiffs’ opposition to the
                 23 motion to dismiss, on its face, is 26 ½ pages in violation of the 25-page limit of
                    Local Rule 11-6: one and a half pages of argument are numbered as pages iii and
                 24 iv, followed by another 25 pages of argument. However, the opposition is actually
                    longer than even that because the opposition uses 13.5-point font for the body and
                 25 10-point font for the footnotes instead of the “14-point or larger” font required
                    by Local Rule 11-3.1.1. The opposition to the anti-SLAPP motion, which purports
                 26 to be 24 pages, also uses the same improper smaller font size. Had Plaintiffs used
                    the proper font size, the opposition to the motion to dismiss would exceed 25 pages
                 27 by even more and the opposition to the anti-SLAPP would also exceed 25 pages.
                    Pursuant to Local Rule 11-9 and Local Rule 83-7, the Court can and should
    Mitchell     28 sanction Plaintiffs for their attempt to skirt the Local Rules.
  Silberberg &
   Knupp LLP
                                                                8
12435476.1
                         DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
         Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 9 of 42 Page ID #:1139



                  1         As to their state law claims, Plaintiffs barely respond to Defendants’ legal
                  2 arguments but, instead, restate the allegations of the FAC as if repeating the
                  3 allegations will make them less infirm. Rote recitation, however, cannot save their
                  4 claims. Plaintiffs’ state law claims are simple copycats of their copyright claims
                  5 that are preempted and otherwise fail as a matter of law. Accordingly, they should
                  6 be dismissed and also stricken pursuant to California’s anti-SLAPP statute.
                  7         In sum, neither discovery nor expert testimony is necessary to reach the
                  8 obvious result here: Plaintiffs’ claims should be dismissed with prejudice.
                  9 II.   PLAINTIFFS’ COPYRIGHT CLAIMS FAIL BECAUSE, AS A
                          MATTER OF LAW, THERE IS NO SUBSTANTIAL SIMILARITY
                 10       BETWEEN       PRANK ENCOUNTERS AND SCARE TACTICS.
                          A.    Courts Can and Do Decide Substantial Similarity on Motions to
                 11             Dismiss.
                 12         Throughout their Opposition, Plaintiffs scoff at the notion that substantial
                 13 similarity can be decided at the pleading stage and allude to the need for discovery
                 14 and expert testimony, without specifying what discovery or expert opinions are
                 15 purportedly needed. Courts, however, repeatedly dismiss infringement claims with
                 16 prejudice under Rule 12(b)(6) where, as here, both works are in the record and
                 17 there is no substantial similarity as a matter of law. See Defendants’ Consolidated
                 18 Brief ISO Motions to Dismiss and Strike (Dkt. No. 31) (“Defs. Br.”) at 13 & n. 5
                 19 (collecting cases); see also Gadh v. Spiegel, 2014 WL 1778950, at *3 n.2 (C.D.
                 20 Cal. Apr. 2, 2014) (granting motion to dismiss for lack of substantial similarity; for
                 21 “fifty years” courts in Ninth Circuit have dismissed copyright claims at pleading
                 22 stage); Fillmore v. Blumhouse Prods., LLC, 2017 WL 4708018, at *2 (C.D. Cal.
                 23 July 7, 2017) (granting motion to dismiss; “Court may compare and examine the
                 24 two works in question and determine ‘non-infringement’ on a Motion to
                 25 Dismiss.”); Silas v. Home Box Office, Inc., 201 F. Supp. 3d 1158, 1184 (C.D. Cal.
                 26 2016) (dismissing with prejudice where works “not extrinsically similar and no
                 27 amendment could possibly cure that defect”); Segal v. Rogue Pictures, 2011 WL
    Mitchell     28 11512768, at *8 (C.D. Cal. Aug. 19, 2011) (same).
  Silberberg &
   Knupp LLP
                                                               9
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 10 of 42 Page ID #:1140



                  1         Plaintiffs’ reliance on Zindel v. Fox Searchlight Pictures, Inc., -- F.
                  2 App’x --, 2020 WL 3412252 (9th Cir. June 22, 2020) to argue otherwise is
                  3 misplaced. Even Zindel expressly acknowledges that dismissal at the pleading
                  4 stage is appropriate where “[t]he copyrighted and allegedly infringing works [are]
                  5 presented to the court, such that the works are ‘capable of examination and
                  6 comparison’” and “no additional evidence that would be material to the question of
                  7 substantial similarity” exists. Id. at *1. Indeed, Plaintiffs’ suggestion that Zindel
                  8 precludes motions to dismiss is belied by years of precedent, from old, Thomas v.
                  9 Walt Disney Co., 337 F. App’x 694, 695 (9th Cir. 2009), to brand new, Masterson,
                 10 supra, 2020 WL 4435103. In Masterson, decided three weeks ago, the Ninth
                 11 Circuit affirmed the dismissal of a copyright claim for failure to plausibly allege
                 12 substantial similarity between two literary works. See id. at *1-3. In doing so, the
                 13 Ninth Circuit expressly held that “the district court did not err by considering
                 14 substantial similarity in a motion to dismiss” and acknowledged that the Ninth
                 15 Circuit “has affirmed such dismissals repeatedly over the past decade.” Id. at *1
                 16 (emphasis added). The Ninth Circuit also rejected the plaintiff’s similar arguments
                 17 that determining substantial similarity requires expert testimony; rather, in certain
                 18 cases, like here, a court can use its “judicial experience and common sense” to
                 19 determine whether substantial similarity has or can be plausibly alleged. Id. at *2
                 20 (emphases added) (citation omitted). In short, whatever the Zindel panel’s view of
                 21 the works in that case has no bearing on this Court’s ability to compare the works
                 22 at issue here and dismiss. As in Masterson, this Court need only to draw on its
                 23 extensive judicial experience and common sense in comparing Prank Encounters
                 24 and Scare Tactics to conclude there is no substantial similarity between the two.
                 25       B.    After Filtering Out Unprotected Elements, Plaintiffs Have Failed
                                to Show Substantial Similarity Between Scare Tactics and Prank
                 26             Encounters or Any of the Individual Episodes Complained-Of.

                 27         Plaintiffs’ Opposition only bolsters the conclusion that they cannot satisfy
    Mitchell     28 the extrinsic test for substantial similarity. Plaintiffs do not respond at all to
  Silberberg &
   Knupp LLP
                                                                10
12435476.1
                        DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 11 of 42 Page ID #:1141



                  1 numerous of Defendants’ arguments demonstrating a complete lack of actionable
                  2 similarities between the Scare Tactics and Prank Encounters episodes at issue, nor
                  3 do they address any of Defendants’ cases cited in support thereof. 3 Instead,
                  4 Plaintiffs point the Court to their self-serving allegations and Schedules, which
                  5 Plaintiffs contend, without any legal authority, “must be ‘presumed true.’”
                  6 Plaintiffs’ Opp. to MTD (Dkt. No. 33) (“MTD Opp.”) at 8. The law disagrees: the
                  7 substantial similarity analysis “assess[es] similarities in the objective details of the
                  8 works” (Rentmeester v. Nike, Inc., 883 F.3d 1111, 1118 (9th Cir. 2018)) and is
                  9 “based on the works themselves, rather than on [Plaintiffs’] pleadings.” Capcom
                 10 Co., Ltd. v. MKR Grp., Inc., 2008 WL 4661479, at *11 (N.D. Cal. Oct. 20, 2008);
                 11 Lichtfield v. Spielberg, 736 F.2d 1352, 1356 (9th Cir. 1984) (substantial similarity
                 12 allegations “inherently subjective and unreliable.”); Basile v. Warner Bros. Entm’t,
                 13 2016 WL 5867432, at *2 n.2, *7, *11, *12 (C.D. Cal. Jan. 4, 2016) (rejecting
                 14 substantial similarity allegations which “contradict the contents” of works at
                 15 issue); Cory Van Rijn, Inc. v. Cal. Raisin Adv. Bd., 697 F. Supp. 1136, 1139 (E.D.
                 16 Cal. 1987) (“[W]orks themselves supersede and control any contrary allegations,
                 17 conclusions or descriptions of the works as contained in the pleadings.”). Here, as
                 18 explained in Defendants’ opening brief, comparing Scare Tactics and Prank
                 19 Encounters makes clear that they are not substantially similar as a matter of law.
                 20                1.     Looking at the Two Series in Their Entirety, Prank
                                          Encounters and Scare Tactics are Not Substantially Similar
                 21                       in Protected Expression.
                 22          Initially, Plaintiffs come no closer in their Opposition to clarifying whether
                 23
                 24   3
                       The matters are conceded. See Silva v. U.S. Bancorp, 2011 WL 7096576, at *3
                      (C.D. Cal. Oct. 6, 2011) (“Plaintiff concedes his recordkeeping claim should be
                 25   dismissed by failing to address Defendants’ arguments in his Opposition”); GN
                      Resound A/S v. Callpod, Inc., 2013 WL 1190651, at *5 (N.D. Cal. Mar. 21, 2013)
                 26   (when plaintiff failed to oppose motion as to particular issue, “the Court construes
                      as a concession that this claim element [is] not satisf[ied]”); Hall v. Mortgage
                 27   Inv’rs Grp., 2011 WL 4374995, at *5 (E.D. Cal. Sept. 19, 2011) (“Plaintiff does
                      not oppose Defendants’ arguments regarding the statute of limitations in his
    Mitchell     28   Opposition. Plaintiff’s failure to oppose . . . serves as a concession”).
  Silberberg &
   Knupp LLP
                                                                11
12435476.1
                          DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 12 of 42 Page ID #:1142



                  1 they are contending that the entirety of Prank Encounters infringes Scare Tactics,
                  2 or only that certain Prank Encounters episodes infringe specific Scare Tactics
                  3 episodes. Neither theory has merit.
                  4          As for the series, they are nothing alike, a conclusion Plaintiffs implicitly
                  5 agree with by conceding numerous of the differences identified by Defendants,
                  6 including that Prank Encounters “‘added’ some elements” including “a second
                  7 mark, an intertwined story, and more screen time” (MTD Opp. at 2), and by failing
                  8 to address numerous other differences raised by Defendants, including the differing
                  9 roles of the hosts, the many other characters featured in each episode of Prank
                 10 Encounters, and the different formats (collision format of Prank Encounters vs.
                 11 linear format of Scare Tactics) (See Defs. Br. at 15-18). See supra, p. 12, n. 3.
                 12          Plaintiffs nevertheless argue that the two shows are substantially similar
                 13 because both “‘set up the mark’ by establishing a ‘believable reality’ for the
                 14 mark[.]” MTD Opp. at 1. But this is how a prank works. For a prank to succeed,
                 15 the mark must be convinced that what is happening is real; otherwise, the mark is
                 16 in on the joke, she will not be surprised, and there is no prank. Plaintiffs cannot
                 17 copyright the construct of a prank or the concept of a show in which people are
                 18 pranked. Defs. Br. at 16-18. Plaintiffs do not reasonably argue otherwise, nor do
                 19 they cite case law that would support them holding such a monopoly.
                 20          Equally unavailing is Plaintiffs’ argument that Prank Encounters and Scare
                 21 Tactics are substantially similar because they both “lure marks into the prank with
                 22 a promise of a part time job,” which Plaintiffs contend are “virtually identical” in
                 23 each episode. MTD Opp. at 9-10. The manner in which each show convinces their
                 24 marks to participate in the show is not copyrightable; it is a production technique
                 25 and a generic one at that. 4 See CBS Broad., Inc. v. Am. Broad. Cos., Inc., 2012 WL
                 26
                     That Plaintiffs seek to copyright a production technique is confirmed by their
                      4

                 27 discussion of behind-the-scenes pre-production work in which Plaintiffs contend
                    that part of selecting the marks is “reviewing background to be sure that a ‘mark’
    Mitchell     28 does not have familiarity with the ‘job’ in question.” MTD Opp. at 10, n. 11.
  Silberberg &
   Knupp LLP
                                                                12
12435476.1
                          DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 13 of 42 Page ID #:1143



                  1 13013027, at *5 (C.D. Cal. June 21, 2012) (reality show’s production techniques,
                  2 e.g., livestreaming video, contestants being housebound, airing show before final
                  3 episode is shot, were “procedures and processes ... not within the ambit of
                  4 copyright protection”). It also stems from the very concept of the show and the
                  5 need to draw the mark into a situation that she might not otherwise find herself in,
                  6 while remaining unsuspecting. Moreover, in Scare Tactics, a friend or family
                  7 member sets up the mark, whereas in Prank Encounters, there is no accomplice.
                  8 Finally, Plaintiffs ignore that “only distinctive characters are protectable” (Benay v.
                  9 Warner Bros. Entm’t, Inc., 607 F.3d 620, 626 (9th Cir. 2010)), but here, as the
                 10 episodes make clear, any arguably overlapping jobs are, at best, stock roles, trivial
                 11 in their similarity, or expressed differently. E.g., Funky Films v. Time Warner
                 12 Entm’t Co., 462 F.3d 1072, 1078-79 (9th Cir. 2006) (no substantial similarity
                 13 where characters only “similar at the abstract level”).
                 14         Lacking the ability to point to any actual, articulable similarities between the
                 15 two shows, Plaintiffs resort to contending that “[t]he general public and critics[’]
                 16 … respective opinions as to Prank Encounters’ substantial similarity to Scare
                 17 Tactics” is probative of substantial similarity. MTD Opp. at 2, n. 6. However, the
                 18 public’s and critics’ views are irrelevant and not admissible evidence of substantial
                 19 similarity. See RDF Media Ltd. v. Fox Broad. Co., 372 F. Supp. 2d 556, 567 (C.D.
                 20 Cal. 2005) (“industry commentator” statements “legally irrelevant to [] substantial
                 21 similarity”); Survivor Prods. LLC v. Fox Broad. Co., 2001 WL 35829267, at *3
                 22 (C.D. Cal. June 12, 2001) (articles “legally irrelevant to [] substantial similarity …
                 23 determination is [] made by the finder of fact, unaided by the opinions of
                 24 journalists and industry observers.”). The two series are not substantially similar.
                 25                2.     The Episodes of Prank Encounters and Scare Tactics at
                                          Issue are Not Substantially Similar in Protected Expression.
                 26
                 27         Instead of responding to Defendants’ analysis and case law, Plaintiffs try to
    Mitchell     28 distract from the lack of substantial similarity in the episodes at issue. First,
  Silberberg &
   Knupp LLP
                                                                13
12435476.1
                        DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 14 of 42 Page ID #:1144



                  1 Plaintiffs try to buttress their claims of similarity by citing to irrelevant material
                  2 such as the written scripts/beats for Scare Tactics. See, e.g., MTD Opp. at 10
                  3 (“This is verified in the Camp Kill write up/beat sheet”). As Plaintiffs concede, 5 the
                  4 scripts are irrelevant. See Silas, 201 F. Supp. 3d at 1169 (“[C]ourts consider the
                  5 final version of a film, rather than unpublished scripts, when determining
                  6 substantial similarity.”); Basile, 2014 WL 12521340, at *6 (“[T]he court looks
                  7 only to the final version of the work, and not to elements allegedly found in earlier
                  8 drafts of the work.”); 4 Melville B. Nimmer and David Nimmer, Nimmer on
                  9 Copyright § 13.03[B][1][b] (“[C]ourts [ ] ‘routinely rejec[t] requests to consider
                 10 earlier drafts of the screenplay’” when determining whether the works are
                 11 substantially similar) (citation omitted).
                 12          Plaintiffs also concoct numerous purported “mischaracterizations” of
                 13 episodes by Defendants. Defendants, however, did not mischaracterize the
                 14 episodes at issue and, in any event, what is ultimately dispositive is not any party’s
                 15 characterization of the works at issue but the works themselves. And, again, as
                 16 explained in Defendants’ opening brief and further below, the episodes themselves
                 17 make clear that there is no substantial similarity in protectable expression between
                 18 any of the Scare Tactics and Prank Encounters episodes at issue.
                 19                       a.    “Camp Scarecrow” and “Camp Kill.”
                 20          Plaintiffs do not address Defendants’ arguments and case law showing that
                 21 the two episodes are not substantially similar. Instead, Plaintiffs accuse Defendants
                 22 of wrongly referring to the two people, with whom the mark meets in Scare
                 23 Tactics’ “Camp Kill,” as “owners.” MTD Opp. at 10. While Plaintiffs insist that
                 24
                     See MTD Opp. at 2, n. 4 (arguing that “comparison of an infringing work is best
                      5

                 25 done by viewing the original and the copy in ‘final form’ (in this case, video v.
                    video)”); Id. at 8 (“Plaintiffs again properly assert that the ‘best way’ to determine
                 26 Defendants’ infringement of protectable elements, is to view and compare the
                    videos themselves”); FAC, ¶ 44d (“the Copyright Holder Plaintiffs’ final creation
                 27 is not a ‘script’ but rather a completed video of each story… the Copyright Holder
                    Plaintiffs allege that a comparison, for similarity purposes, should by all rights, be
    Mitchell     28 based on a review and comparison of the final stories themselves.”).
  Silberberg &
   Knupp LLP
                                                                 14
12435476.1
                          DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 15 of 42 Page ID #:1145



                  1 they are only counselors, Travis explicitly says that the two “took over” the camp.
                  2 Nourafchan Declaration (Dkt. No. 31-2) (“ND”) Ex. 5 (at approx. 17:31). Even if
                  3 they are counselors, Plaintiffs do not (and cannot) rebut that the characters in
                  4 “Camp Kill” are not distinctive enough to be protectable, the counselors in “Camp
                  5 Scarecrow” are not substantially similar to them, and the shared use of counselors
                  6 is a stock element that flows from the unprotected shared premise of being stalked
                  7 in the woods, which Plaintiffs concede is “not new.” FAC, Sch. VI, p. 2.
                  8         Plaintiffs also contend, in one breath, that the two episodes are substantially
                  9 similar because both incorporate someone being attacked in the woods, away from
                 10 where the mark can see what is happening, only to admit, in the next breath, that
                 11 this is a “classic example” of storytelling—namely “the monster in your head is
                 12 worse than the monster actually see[n].” MTD Opp. at 10, n. 12. This is the
                 13 point—anything arguably similar in the two episodes is similar only in the abstract,
                 14 is not original, but generic, and is expressed differently.
                 15                      b.     “Face Fears” and “Dangerous Obsession.”
                 16         Plaintiffs flatly ignore Defendants’ arguments regarding the lack of
                 17 substantial similarity in the settings and characters of these episodes (Defs. Br. at
                 18 23-24) and, instead, try to allege substantial similarity by genericizing the plots.
                 19 They claim the episodes are substantially similar because both involve men who
                 20 take an innocent stranger hostage, going so far as to dismiss that “Dangerous
                 21 Obsession” focuses on “a stalker who chains his obsession to a bed,” whereas
                 22 “Face Fears” focuses on “a deranged doctor who kidnaps a woman and
                 23 reconstructs her face to replace his wife,” as a “distinction without a difference.”
                 24 MTD Opp. at 12. This is ridiculous; it is like saying Star Wars and Star Trek are
                 25 the same movie because they both involve spaceships battling in distant galaxies.
                 26 As Plaintiffs admit in their FAC, the dramatic concept of a woman being
                 27 kidnapped by a stranger and held against her will is not new and, as Plaintiffs now
    Mitchell     28 admit, they are expressed completely differently. FAC, Sch. I, p. 3.
  Silberberg &
   Knupp LLP
                                                               15
12435476.1
                        DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 16 of 42 Page ID #:1146



                  1          Plaintiffs also call the statement by the stalker in “Dangerous Obsession”
                  2 that he will return “probably in 45 minutes” to be “almost identical” to the doctor’s
                  3 statement “I will return very soon” in “Face Fears.” MTD Opp. at 12. The two
                  4 statements are not the same and a scattered line of dialogue consisting only of a
                  5 common expression cannot support substantial similarity. See Bernal v. Paradigm
                  6 Talent and Lit. Agency, 788 F. Supp. 2d 1043, 1072 (C.D. Cal. 2010) (even though
                  7 “lines contain[ed] similar words” such as “I miss you,” “He’s so funny,” and “Stay
                  8 away from this neighborhood,” no substantial similarity because dialogue was not
                  9 the “same” and lines were “common expressions that are not copyrightable”).
                 10          Plaintiffs also complain that Defendants did not mention the kiss goodbye in
                 11 “Dangerous Obsession” but a commonplace gesture of affection cannot support
                 12 substantial similarity. The kisses are also expressed differently; in “Face Fears,”
                 13 the kiss is incidental to Dr. Ritter repeatedly whispering “Theresa” in his “wife’s”
                 14 ear. The remaining similarities identified by Plaintiffs (an accident, threat of a
                 15 syringe, and the husband leaving for a short period) are also random, trivial
                 16 similarities that do not demonstrate substantial similarity. See, e.g., Kouf v. Walt
                 17 Disney Pictures and Television, 16 F.3d 1042, 1045-46 (9th Cir. 1994) (court
                 18 “unimpressed by Kouf’s compilation of random similarities … such as a
                 19 lawnmower scene, a sprinkler scene, the presence of an attic, danger scenes,
                 20 concerned parents, and kids sleeping outside overnight”) (citation omitted); Berkic
                 21 v. Crichton, 761 F.2d 1289, 1294 (9th Cir. 1985) (“small miseries of domestic life,
                 22 romantic frolics at the beach, and conflicts between ambitious young people and []
                 23 conservative or evil bureaucracies” unprotectable).
                 24                      c.     “Urgent Scare” and “Satan’s Baby.”
                 25          Plaintiffs do not address Defendants’ arguments regarding plot, sequence of
                 26 events, and characters. 6 Instead, Plaintiffs appear to dispute that the concept of
                 27
                     Again, the concept of something scary coming out of a person’s body and
                      6

    Mitchell     28 attacking people is not new or protectable. Indeed, the 1979 film Alien, to which
  Silberberg &
   Knupp LLP
                                                                                          (…continued)
                                                             16
12435476.1
                          DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 17 of 42 Page ID #:1147



                  1 their episode “Satan’s Baby” is that of a pregnant woman delivering Satan’s baby.
                  2 They do so by contending that, contrary to Defendants’ characterization, a woman
                  3 does not “allud[e] to being made pregnant by Satan.” MTD Opp. at 12. The
                  4 argument is devoid of credibility given the title of the episode and the fact that the
                  5 host, Tracy Morgan, begins the episode by saying the mark’s job is easy “as long
                  6 as no one tries to put Satan’s baby in you.” ND Ex. 12 (at approx. 1:05).
                  7         Equally lacking credibility is Plaintiffs’ complaint that Defendants
                  8 improperly refer to one of the marks in “Urgent Scare,” Jaeda, as a “hospital
                  9 receptionist”; the episode begins by introducing Jaeda as “Jaeda, hospital
                 10 receptionist.” ND Ex. 11 (at approx. 1:48). And even if both episodes take place at
                 11 an “urgent care center at night” (MTD Opp. at 12), “commonplace settings” such
                 12 as medical facilities or times of day are not protected (Bernal, 788 F. Supp. 2d at
                 13 1071), and thus cannot, on their own, demonstrate substantial similarity. Plaintiffs
                 14 do not respond to Defendants’ case law on this point.
                 15         Finally, Plaintiffs contend that the concept of a “lonely” urgent care clinic
                 16 was an important creative choice because it “does not give the mark anyone else to
                 17 reach out to for help.” MTD Opp. at 13. The concept of a character being isolated
                 18 is not protectable and is not even true for “Urgent Scare,” where there were two
                 19 marks who could turn to each other.
                 20                      d.     “Fright at the Museum” and “The Mummy.”
                 21         Plaintiffs do not address any of Defendants’ arguments regarding the lack of
                 22 substantial similarity between “Fright at the Museum” and “The Mummy.”
                 23 Instead, their only comment is to admit that “there was a mistake with the exhibits”
                 24 and that the clip relied on in their FAC “was not supposed to be submitted.” MTD
                 25 Opp. at 12, n. 13. Plaintiffs only reinforce the conclusion that the elements over
                 26
                 27 (…continued)
                    Plaintiffs refer (MTD Opp. at 15, n. 14), is known for its iconic “chestburster”
    Mitchell     28 scene, during which an alien explodes out of a character’s abdomen.
  Silberberg &
   Knupp LLP
                                                               17
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 18 of 42 Page ID #:1148



                  1 which they are suing are so generic, overused, and unprotectable that Plaintiffs
                  2 cannot even keep straight what episode they are saying has been infringed.
                  3                       e.    “Storage War of the Worlds” and “Phantom Power.”
                  4         Plaintiffs again ignore numerous of Defendants’ arguments regarding these
                  5 episodes. As for plot, Plaintiffs claim substantial similarity due to both works
                  6 featuring a “soldier being held against his will” who “will die if electricity is shut
                  7 down.” MTD Opp. at 14. Nothing, however, identifies the victim in “Phantom
                  8 Power” as a soldier, a concession Plaintiffs eventually make when they admit that,
                  9 in “Phantom Power,” “the victim is not truly identified.” Id. Further, in “Storage
                 10 War,” electrodes are not keeping the soldier alive, the containment unit is. And, in
                 11 all respects, such a generalized similarity could not support substantial similarity.
                 12         Plaintiffs also contend that the settings are substantially similar because both
                 13 episodes take place in “storage facilit[ies]” in “remote location[s].” MTD Opp. at
                 14 14-15. Not only is this false, but it is also not protectable. See Defs. Br. at 32.
                 15 Indeed, after taking pains to discuss how the creative choice to have the action take
                 16 place in a remote facility is a “protected element” because it “heightens the fear of
                 17 the mark, no place to run, no place to hide, nobody to call,” Plaintiffs then admit
                 18 this is a generic, unoriginal concept by quoting the tagline for the 1979 film,
                 19 Aliens: “In space no one can hear you scream.” MTD Opp. at 15, n. 14.
                 20                       f.    “Split Party,” “It’s My Party,” and “Send in the
                 21                             Clowns.”
                 22         Plaintiffs continue to impermissibly blend separate elements from two Scare
                 23 Tactics episodes in an attempt to claim similarity but fail to explain how “Split
                 24 Party” is substantially similar to either episode on its own. For the reasons already
                 25 explained by Defendants, there is no substantial similarity in protected expression
                 26 between them. Defs. Br. at 32-35. And to the extent that Plaintiffs point to trite,
                 27 random similarities in discussing “Send in the Clowns,” namely “daytime, a party,
    Mitchell     28 fancy house, trappings of wealth, poisoned desert [sic], hired party/catering help,
  Silberberg &
   Knupp LLP
                                                                18
12435476.1
                        DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 19 of 42 Page ID #:1149



                  1 [and] a creepy-dad who is a demanding host” to demonstrate substantial similarity
                  2 (MTD Opp. at 15), they ignore that some of these similarities are contrived (e.g.,
                  3 “Send in the Clowns” does not take place in a fancy house and there are no
                  4 trappings of wealth); others do not exist (there is no poisoned dessert in “Send in
                  5 the Clowns”); and yet others are so scattered and trivial that they cannot support
                  6 substantial similarity. See, e.g., Kouf, Berkic, supra, p. 17.
                  7         Plaintiffs’ reliance on the involvement of the shows’ hosts is likewise
                  8 misplaced; again, a host playing a role in a prank show is not protectable and while
                  9 Gaten Matarazzo is the guest of honor at the party in “Split Party” and a focus of
                 10 the poisoning scheme, Tracy Morgan appears only via pre-recorded video to wish
                 11 the birthday host a happy birthday and to reveal the prank. Defs. Br. at 35.
                 12                      g.     “End of the Road” and “Road Kill.”
                 13         As with the other episodes, Plaintiffs do not respond to numerous arguments
                 14 made by Defendants and identify only three purported similarities between the two
                 15 works: an accident involving a government vehicle, the use of a “visible camera,”
                 16 and the use of a “creature.” MTD Opp. at 15-16. The discussion of a “department
                 17 vehicle” and “government regulations” in Plaintiffs’ work does not establish that
                 18 the accident at issue involved a government vehicle and the use of a vehicle is a
                 19 trivial similarity that does not make the two works substantially similar. The same
                 20 is true for the use of a “visible camera.” See, e.g., Kouf, Berkic, supra, p. 17.
                 21         As for the concept of a hairy creature attacking people in the woods, again,
                 22 this is a commonplace, unprotectable idea. Defs. Br. at 36-37. The idea is also
                 23 expressed differently with “End of the Road” and “Road Kill” using different,
                 24 iconic hairy creatures (Bigfoot versus a werewolf). And while Plaintiffs contend
                 25 that “Bigfoot” is never mentioned in Defendants’ episode and “a werewolf” is
                 26 never mentioned in Plaintiffs’ episode (MTD Opp. at 15), this is provably false. At
                 27 the end of Defendants’ episode, the creature is shown and looks like Bigfoot, and
    Mitchell     28 one of the marks, Sade’, recalls the moment when she saw the creature and thought
  Silberberg &
   Knupp LLP
                                                               19
12435476.1
                        DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 20 of 42 Page ID #:1150



                  1 to herself, “oh my god, it’s a Bigfoot.” ND Ex. 18 (at approx. 20:18). And in
                  2 Plaintiffs’ episode, Tracy Morgan introduces the prank by saying “don’t you hate
                  3 when a nice drive in the country is messed up by a werewolf” (ND Ex. 19 (at
                  4 approx. 4:54)), a wolf repeatedly howls and, as the car is attacked, someone
                  5 screams “wolf” or “werewolf!” Id. (at approx. 9:27).
                  6                                       *     *      *
                  7          In sum, none of the episodes at issue are substantially similar; thus, each and
                  8 every claim of copyright infringement should be dismissed with prejudice. See,
                  9 e.g., Gallagher v. Lions Gate Entm’t Inc., 2015 WL 12481504, at *2, *15 (C.D.
                 10 Cal. Sept. 11, 2015) (“[W]hen substantial similarity is absent after a review of the
                 11 works at issue no amendment [can] cure the complaint’s deficiencies”) (granting
                 12 motion to dismiss with prejudice based on lack of substantial similarity). 7
                 13          C.    Plaintiffs’ Unpled And Unexplained “Selection and Arrangement”
                                   Theory Cannot Save Any Of Their Copyright Claims.
                 14
                 15          Plaintiffs’ last-gasp attempt to save their copyright infringement claims is to
                 16 make passing references to a “selection and arrangement” theory of copyright
                 17 protection, notwithstanding that such a theory is not alleged in their FAC and not
                 18 explained at all in their Opposition. See, e.g., MTD Opp. at 14 (“[S]election and
                 19 arrangement of these choices constitutes protected expression [which] cannot be
                 20 challenged at the pleading stage.”); see also id. at 6. Plaintiffs’ cursory attempt to
                 21 argue selection and arrangement avails no more than their other arguments.
                 22          In the Ninth Circuit, a copyright plaintiff may only allege infringement of
                 23 otherwise unprotectable elements if those elements are “numerous enough and
                 24 their selection and arrangement original enough” to warrant protection as “an
                 25 original work of authorship.” Satava v. Lowry, 323 F.3d 805, 811 (9th Cir. 2003);
                 26
                     Different Plaintiffs own copyrights in different, specific episodes (Defs. Br. at 12,
                      7

                 27 n. 3 & Ntc. Mtn. (Dkt. No. 28); thus, even if the Court concludes that a claim
                    concerning one episode should not be dismissed at the pleading stage, the Court
    Mitchell     28 can still dismiss the claims over the other episodes.
  Silberberg &
   Knupp LLP
                                                                20
12435476.1
                          DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 21 of 42 Page ID #:1151



                  1 Metcalf v. Bochco, 294 F.3d 1069, 1074 (9th Cir. 2002) (relied on by Plaintiffs)
                  2 (“The particular sequence in which an author strings a significant number of
                  3 unprotectable elements can itself be a protectable element.”) (emphasis added).
                  4 Importantly, as the Ninth Circuit recently made clear in its en banc decision in
                  5 Skidmore v. Zeppelin, since “a selection and arrangement copyright protects … the
                  6 particular way in which the artistic elements form a coherent pattern, synthesis, or
                  7 design,” it is not enough to merely assert “a ‘combination of unprotectable
                  8 elements’ without explaining how these elements are particularly selected and
                  9 arranged.” 952 F.3d 1051, 1075 (9th Cir. 2020) (emphasis added) (presenting a
                 10 combination theory with such explanation “amounts to nothing more than trying to
                 11 copyright commonplace elements”); Gray v. Perry, 2020 WL 1275221, at *8 (C.D.
                 12 Cal. Mar. 16, 2020) (same). Plaintiffs have not met this burden.
                 13         The FAC does not contain any allegations regarding any purported protected
                 14 selection and arrangement of unprotected elements in any Scare Tactics episode.
                 15 Nor do Plaintiffs’ conclusory allegations in the Opposition establish such a theory.
                 16 Plaintiffs’ failure to identify a significant number of unprotected elements that they
                 17 selected and how they arranged those elements in a particular sequence in each
                 18 episode sufficient to warrant protection is dispositive. See Bernal, 788 F. Supp. 2d
                 19 at 1068 (rejecting theory where “Plaintiff has not pointed to any common pattern
                 20 of unprotected elements that occur in the same sequence in both works”).
                 21         Nor can Plaintiffs satisfy this burden because, at best, Plaintiffs have only
                 22 identified random purported similarities throughout the works. Plaintiffs cannot
                 23 “cobble [unprotectable similarities] together to make a [selection and arrangement]
                 24 argument” because “[t]o do so would give Plaintiffs a monopoly over these generic
                 25 elements.” Zella v. E.W. Scripps Co., 529 F. Supp. 2d 1124, 1138-39 (C.D. Cal.
                 26 2007) (granting motion to dismiss where “selection and arrangement” theory was
                 27 based on “random similarities,” short of “the sort of magnitude contemplated by
    Mitchell     28 the Metcalf court”); Masterson, 2020 WL 4435103, at *3 (“random similarities
  Silberberg &
   Knupp LLP
                                                               21
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 22 of 42 Page ID #:1152



                  1 scattered throughout the works” “fail[s] to plausibly allege” a selection and
                  2 arrangement theory); Silas, 201 F. Supp. 3d at 1184 (dismissing claim where there
                  3 were “significant differences throughout the works” and “no common pattern from
                  4 which the works’ generic similarities arise.”); Capcom, 2008 WL 4661479, at *11
                  5 (granting motion to dismiss where “alleged similarities constitute nothing more
                  6 than a string of disconnected facts and generic ideas”); Shame on You Prods., Inc.
                  7 v. Elizabeth Banks, 120 F. Supp. 3d 1123, 1169 (C.D. Cal. 2015) (same).
                  8         For this reason, to the extent that Plaintiffs attempt to analogize to Metcalf,
                  9 in that case, unlike here, the generic similarities were voluminous, nearly identical,
                 10 and occurred in the same pattern. 294 F.3d at 1073-75 (discussing “striking”
                 11 similarities). That decision was also based on the now-overruled inverse ratio rule.
                 12 Id. at 1075; see also Rice v. Fox Broad. Co., 330 F.3d 1170, 1179 (9th Cir. 2003)
                 13 (“[O]ur decision in Metcalf was based on a form of inverse ratio rule analysis: the
                 14 plaintiff’s case was ‘strengthened considerably by [defendants’] concession of
                 15 access to their works.’”). The inverse ratio rule no longer applies. Zeppelin, 952
                 16 F.3d at 1069 (“excis[ing]” the inverse ratio rule from copyright analysis).
                 17         Finally, while Plaintiffs state—without authority—that a selection and
                 18 arrangement theory cannot be decided on a motion to dismiss, as the multitude of
                 19 cases cited directly above make plain, this is not the law. See Zella, Masterson,
                 20 Silas, Capcom, and Shame on You, supra. In sum, Plaintiffs’ attempt to invoke a
                 21 selection and arrangement theory must be rejected.
                 22 III.    PLAINTIFFS’ STATE LAW CLAIMS SHOULD BE DISMISSED
                            AND STRICKEN.
                 23
                 24         Initially, Plaintiffs do not seem to understand that Defendants’ Rule 12(b)(6)
                 25 motion to dismiss and their anti-SLAPP motion to strike are based on the same
                 26 legal deficiencies in Plaintiffs’ FAC. Moving to strike pursuant to a Rule 12(b)(6)
                 27 standard is permitted in federal court: “[i]f a defendant makes a special motion to
    Mitchell     28 strike based on alleged deficiencies in the plaintiff’s complaint, the motion must be
  Silberberg &
   Knupp LLP
                                                               22
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 23 of 42 Page ID #:1153



                  1 treated in the same manner as a motion under Rule 12(b)(6) except that the
                  2 attorney’s fee provision of § 425.16(c) applies.” Planned Parenthood Fed’n of
                  3 Am., Inc. v. Ctr. For Med. Progress, 890 F.3d 828, 834 (9th Cir.), amended, 897
                  4 F.3d 1224 (9th Cir. 2018) (adopting reasoning of Rogers v. Home Shopping
                  5 Network, Inc., 57 F. Supp. 2d 973, 983 (C.D. Cal. 1999)). Accordingly, if
                  6 Defendants’ legal challenges support dismissing Plaintiffs’ state law claims, they
                  7 also support striking those claims if the anti-SLAPP statute is found to apply.
                  8         This is why Defendants made their legal arguments against Plaintiffs’ state
                  9 law claims once in their consolidated brief. Plaintiffs, however, break up their
                 10 responsive arguments into two oppositions. In doing so, they repeat arguments. To
                 11 avoid confusion, Defendants respond to Plaintiffs’ overlapping arguments while
                 12 explaining why dismissal is appropriate (infra, pp. 25-33), but also respond
                 13 separately to Plaintiffs’ few additional arguments made in their anti-SLAPP
                 14 opposition (infra, pp. 38-42). The bottom line is, regardless of in which opposition
                 15 they appear, Plaintiffs’ arguments in support of their claims do not avail. Nor do
                 16 Plaintiffs’ attempts to avoid the applicability of the anti-SLAPP statute.
                 17         A.     Plaintiffs’ State Law Claims Should Be Dismissed.
                 18                1.    The Court May Properly Consider Defendants’ Rule
                                         12(b)(6) Challenges to Plaintiffs’ State Law Claims.
                 19
                 20         Rather than respond to the substance of Defendants’ legal challenges to their
                 21 state law claims, Plaintiffs first try to avoid them entirely by arguing that
                 22 Defendants did not receive permission to move to dismiss Plaintiffs’ state law
                 23 claims when Defendants asked the Court for leave to file a consolidated brief in
                 24 support of their motions to dismiss and strike. See MTD Opp. at iii-iv & 16. A
                 25 defendant, however, does not have to seek leave of court to move to dismiss; the
                 26 motion is authorized by Federal Rule of Civil Procedure Rule 12. Moreover,
                 27 Defendants’ request was not directed at which motions Defendants could bring but
    Mitchell     28 whether they could file a single consolidated memorandum in support of those
  Silberberg &
   Knupp LLP
                                                               23
12435476.1
                        DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 24 of 42 Page ID #:1154



                  1 motions. Dkt. No. 23. The Court granted leave and Defendants complied with the
                  2 Court’s order by filing a forty page consolidated memorandum. Dkt. Nos. 26, 31.
                  3          In addition, Plaintiffs’ argument is wrong. In their application, Defendants
                  4 plainly stated that they “also intend to move the Court to strike Plaintiffs’ state law
                  5 claims pursuant to California’s anti-SLAPP statute for failure to state a claim, or
                  6 alternatively to dismiss should the Court find the statute inapplicable.” Dkt. No.
                  7 23 at 2 (emphasis added). Indeed, the standard applicable to Defendants’ motion to
                  8 dismiss and motion to strike under the anti-SLAPP statute is identical and the relief
                  9 is the same except for Defendants’ entitlement to fees under the anti-SLAPP
                 10 statute. See Planned Parenthood, supra, 890 F.3d at 834. Consistent therewith,
                 11 prior to filing their motions, Defendants met and conferred with Plaintiffs about the
                 12 legal infirmities of all of their claims and their intent to challenge all of Plaintiffs’
                 13 claims on a Rule 12(b)(6) standard.
                 14          Defendants’ Rule 12(b)(6) legal challenges are properly considered. 8
                 15 Turning to those challenges, Plaintiffs either fail to respond or do so inadequately.
                 16                2.     Scare Tactics Claims: Plaintiffs Have Failed To State
                                          Claims For Breach of The Implied Covenant and Tortious
                 17                       Interference.
                 18                       a.     The Claims are preempted.
                 19          Plaintiffs agree that their state law claims concerning Scare Tactics are
                 20 preempted if the works at issue come within the subject matter of copyright and the
                 21 rights that they seek to assert under state law are equivalent to those protected by
                 22 the Copyright Act (MTD Opp. at 16-17 (stating standard)), but argue that neither
                 23 criteria is satisfied here. Plaintiffs’ cursory arguments fall flat.
                 24
                 25
                     Not considering Defendants’ legal challenges to Plaintiffs’ state law claims now
                      8

                 26 is also highly inefficient because Defendants could just reassert the very same
                    arguments tomorrow in a motion for judgment on the pleadings. See Dworkin v.
                 27 Hustler Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989) (“The principal
                    difference between motions filed pursuant to Rule 12(b) and Rule 12(c) is the time
    Mitchell     28 of filing. [] [T]he motions are functionally identical.”).
  Silberberg &
   Knupp LLP
                                                                 24
12435476.1
                          DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 25 of 42 Page ID #:1155



                  1                             (i)    Scare Tactics falls within the subject matter of
                                                       copyright.
                  2
                  3         Plaintiffs first state, without explanation, that their copyrighted Scare
                  4 Tactics episodes somehow do not fall within the subject matter of copyright. MTD
                  5 Opp. at 17. As Defendants explained in their opening brief, television episodes—
                  6 and hence the Scare Tactics episodes at issue—undoubtedly fall within the subject
                  7 matter of copyright. Defs. Br., p. 39 (citing 17 U.S.C. § 102(a)(6) (protecting
                  8 “audiovisual works) and Endemol Entm’t B.V. v. Twentieth Television Inc., 1998
                  9 WL 785300, at *3 (C.D. Cal. Sept. 29, 1998) (“idea, format, and concept” of a
                 10 television show fall within subject of copyright law)). Plaintiffs do not address
                 11 Defendants’ argument or legal authority at all, nor do they provide contrary
                 12 authority. Plaintiffs’ bare retort of “you are wrong” does not suffice.
                 13         Plaintiffs’ argument also makes no sense. If Plaintiffs are correct, then
                 14 Plaintiffs committed fraud on the Copyright Office in registering Scare Tactics;
                 15 their copyright registrations are admittedly invalid; and their copyright claims must
                 16 be dismissed. Plaintiffs cannot have it both ways.
                 17                             (ii)   The rights sought to be asserted by Plaintiffs
                                                       are equivalent to copyright.
                 18
                 19         Plaintiffs state next, again without explanation, that their claims do not assert
                 20 rights equivalent to copyright rights and that their claims are not preempted. MTD
                 21 Opp. at 17. Plaintiffs do not explain what “extra element” exempts their claims
                 22 from preemption. Instead, they wrongly accuse Defendants of contending that
                 23 “every contract related in any way to a copyright is preempted,” which is not
                 24 Defendants’ position, before citing Nimmer and case law in an attempt to impose
                 25 their own categorical rule against preempting breach of contract claims. See id. at
                 26 17-18. There is, however, no categorical rule in either direction; rather, preemption
                 27 is case-specific and depends on the rights being asserted and the acts being
    Mitchell     28 complained of, not the type of claim. Indeed, even Plaintiffs’ cases affirm that “at
  Silberberg &
   Knupp LLP
                                                               25
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 26 of 42 Page ID #:1156



                  1 times, federal regulation may preempt private contract.” See id. at 18 (citing
                  2 Bowers v. Baystate Techs., Inc., 320 F.3d 1317, 1323–24 (Fed. Cir. 2003)).
                  3            Here, as set forth in Defendants’ opening brief (pp. 39-41), the rights that
                  4 Plaintiffs seek to enforce through their breach of the implied covenant and tortious
                  5 interference claims are the “direct and indirect rights to use or exploit [their
                  6 copyrights]” in Scare Tactics (FAC ¶ 75 & Ex. 1, ¶ 3) and the acts complained of
                  7 in their FAC are that Defendants infringed Plaintiffs’ copyrights. This is made
                  8 clear by Plaintiffs repeating and incorporating by reference the allegations
                  9 supporting their copyright claims into their claims for breach of the implied
                 10 covenant and tortious interference, 9 as well as their specific allegations in support
                 11 of those claims, which explicitly allege copyright infringement. See Defs. Br. at 40
                 12 (quoting FAC ¶¶ 77, 81). Thus, Plaintiffs’ claims are preempted, not because of the
                 13 type of claims asserted, but because, no different than the many cases cited by
                 14 Defendants, Plaintiffs’ claims seek to protect their copyright rights and prevent
                 15 alleged infringement of those rights. See Defs. Br. at 40-41 (collecting cases).
                 16            Plaintiffs do not respond to these arguments or cases at all and, thus, they are
                 17 conceded. Supra, p. 12, n. 3. Nor do they explain how this case is similar to the
                 18 cases that they rely on. Plaintiffs’ cases are inapposite because each involves
                 19 claims arising from breaches of a software license to use a copyrighted work. In
                 20 Altera Corp. v. Clear Logic, Inc., 424 F.3d 1079 (9th Cir. 2005), for example, the
                 21 plaintiff sued a competitor, alleging that the license between plaintiff and users of
                 22 its software only permitted users to use the software for the purpose of
                 23 programming plaintiff’s programming logic devices, but the competitor was
                 24 inducing users to send the users’ “bitstreams” to the competitor in violation of the
                 25 license. Altera, 424 F.3d at 1082. The Ninth Circuit held that plaintiff’s tortious
                 26 interference with contract claim was not preempted because “[t]he right at issue is
                 27
    Mitchell     28   9
                          FAC ¶¶ 72, 81 and Notice of Errata (Dkt. No. 25).
  Silberberg &
   Knupp LLP
                                                                  26
12435476.1
                          DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 27 of 42 Page ID #:1157



                  1 not the reproduction of [Plaintiff’s] software …, but is more appropriately
                  2 characterized as the use of the bitstream” in violation of the license between the
                  3 user and plaintiff. Id. at 1089. Plaintiffs’ other cases are similarly distinguishable.
                  4 See Bowers, 320 F.3d at 1326 (claims arose out of alleged reverse engineering of
                  5 software in breach of license that permitted use of software but prohibited reverse
                  6 engineering); Nat’l Car Rental Sys., Inc. v. Computer Assocs. Int’l, 991 F.2d 426,
                  7 427, 431-32 (8th Cir. 1993) (claims arose out of alleged use of software to process
                  8 data of third party in breach of license that permitted use of software to process
                  9 defendant’s own data but not third party data); ProCD, Inc. v. Zeidenberg, 86 F.3d
                 10 1447, 1454-55 (7th Cir. 1996) (claims arose out of alleged use of information
                 11 available through plaintiff’s software in breach of license restricting use of
                 12 information). Thus, in each of those cases, the defendant had the right to use the
                 13 plaintiff’s copyrighted software, but agreed to contractual limits on that use, and
                 14 the plaintiff sued because the defendant’s use allegedly violated a contractual limit.
                 15         Here, in contrast, Plaintiffs are not suing because Defendants used Scare
                 16 Tactics in violation of a license permitting Defendants to use Scare Tactics for
                 17 some limited purpose; rather, as Plaintiffs repeatedly allege, Defendants had no
                 18 right whatsoever to use Scare Tactics. See, e.g., FAC ¶ 29 (Healey “was not to use
                 19 the assets at all”), ¶ 33 (Plaintiffs own “exclusive exploitation rights”); ¶¶ 73-74.
                 20 Instead, Plaintiffs are suing Defendants for their alleged unauthorized copying or
                 21 reproduction of Scare Tactics in Prank Encounters. Id. ¶¶ 76-77, 81, 83-84. The
                 22 allegation that Defendants copied Plaintiffs’ copyrighted works without permission
                 23 is the sin qua non of copyright infringement; thus, their breach of implied covenant
                 24 and tortious interference claims are preempted.
                 25                      b.     Plaintiffs have not otherwise alleged facts to state a
                                                claim for breach of the implied covenant.
                 26
                 27         Even if not preempted, Plaintiffs have not otherwise stated a claim for
    Mitchell     28 breach of the implied covenant and Plaintiffs’ bare recitation of their deficient
  Silberberg &
   Knupp LLP
                                                                27
12435476.1
                        DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 28 of 42 Page ID #:1158



                  1 allegations in opposition cannot save their claim.
                  2                              (i)    Plaintiffs’ claim contradicts the explicit terms of
                                                        the 2016 Agreement.
                  3
                  4           Plaintiffs concede that, in the same paragraph of the 2016 Agreement in
                  5 which Healey gave up his rights in Scare Tactics, the parties also agreed that “[f]or
                  6 [] certainty, the transfer of rights in this AGREEMENT, including SCARE
                  7 TACTICS and IP RIGHTS, shall not have the effect of a non-competition clause,
                  8 and does not prevent HEALEY from pursuing other scary, paranormal-themed, or
                  9 hidden camera shows” (FAC Ex. 1, ¶ 3). MTD Opp. at 20. They nevertheless argue
                 10 that this provision does not actually permit Healey to pursue another scary or
                 11 paranormal-themed, hidden camera prank show like Prank Encounters. To get
                 12 there, they repeat their mistaken conclusory contention that Prank Encounters is a
                 13 copy or derivative (a “reboot” to use Plaintiffs’ parlance) of Scare Tactics and rely
                 14 on a tortured interpretation of the 2016 Agreement.
                 15           That Prank Encounters is not a “reboot” of Scare Tactics has been
                 16 repeatedly addressed and needs no further elaboration. Defs. Br. at 12-38; supra,
                 17 pp. 11-23. 10 Thus, to the extent that Plaintiffs’ arguments depend on the conclusion
                 18 that Prank Encounters is Scare Tactics, the arguments can be summarily rejected.
                 19           As to their interpretation of the 2016 Agreement, Plaintiffs cite basic
                 20 California law that a contract cannot be interpreted so as to lead to an absurd result
                 21 (MTD Opp. at 19) and then do just that. Again, Plaintiffs cannot ignore the 2016
                 22 Agreement’s explicit statement that Healey’s transfer of rights, including in Scare
                 23 Tactics, “shall not have the effect of a non-competition clause, and does not
                 24 prevent HEALEY from pursuing other scary, paranormal-themed, or hidden
                 25
                      Plaintiffs argue that the Court should not determine whether Defendants
                      10

                 26 allegedly breached the contract by copying protectable expression from Scare
                    Tactics pursuant to the copyright standard of substantial similarity. Plaintiffs,
                 27 however, offer no alternative. Because Plaintiffs argue that Defendants breached a
                    contract by copying “protectable expression,” which is a copyright concept, the
    Mitchell     28 copyright standard should apply (if the claim is somehow not preempted).
  Silberberg &
   Knupp LLP
                                                                 28
12435476.1
                           DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 29 of 42 Page ID #:1159



                  1 camera shows.” FAC Ex. 1, ¶ 3 (emphasis added). So, instead, Plaintiffs latch onto
                  2 the use of the conjunction “or” to argue that this provision only permits Healey to
                  3 create another “scary” show, “paranormal” show, or “hidden camera” show, but
                  4 not a show that incorporates two or more of these elements. MTD Opp. at 20-21.
                  5           Plaintiffs cite no legal support for their baseless position. 11 It is a basic tenet
                  6 of contract interpretation that “[t]o the extent practicable, the meaning of a contract
                  7 must be derived from reading the whole of the contract, with individual provisions
                  8 interpreted together, in order to give effect to all provisions and to avoid rendering
                  9 some meaningless.” Zalkind v. Ceradyne, Inc., 194 Cal. App. 4th 1010, 1027
                 10 (2011). Here, Plaintiffs’ labored interpretation would impermissibly excise the
                 11 phrase “shall not have the effect of a non-competition clause” from the 2016
                 12 Agreement by preventing Healey from developing a show that competes with
                 13 Scare Tactics; i.e., a hidden camera show that uses scary or paranormal themed
                 14 pranks. The language of Paragraph 3 of the 2016 Agreement is unambiguous and
                 15 the parties’ intent obvious. Plaintiffs bargained to receive full ownership of and the
                 16 exclusive right to exploit Scare Tactics. Healey, in turn, received the right to move
                 17 on with his career and develop new shows, even if those shows compete with
                 18 Scare Tactics by incorporating scary, paranormal, or hidden-camera elements.
                 19 There is no other reasonable interpretation. 12
                 20
                 21   11
                         The only case that Plaintiffs cite is Edwards v. Comstock Ins., 205 Cal. App. 3d
                 22   1164, 1167 (1988) but it is not clear why. Edwards concerned the enforcement of a
                      general release and whether plaintiffs could introduce parole evidence of their
                 23   undisclosed intention in signing the release to contradict the agreement’s plain
                      language. The court concluded plaintiffs could not and that “[t]he only reasonable
                 24   meaning of the release” was the interpretation advanced by the defendants. Id. at
                      1169. Here, the only “reasonable meaning” of the provision at issue is also the one
                 25   advanced by Defendants. Supra, pp. 29-30; Defs. Br. at 42-43.
                      12
                         The absurdity of Plaintiffs’ position is further laid bare by the thought exercise of
                 26   what argument Plaintiffs would make if the inverse were true and the conjunction
                      “and” had been used. Plaintiffs would no doubt argue that “and” means that Healey
                 27   is only permitted to develop a show that is scary, paranormal, and used hidden
                      cameras; any less than all three would breach the contract. This is an equally
    Mitchell     28   unreasonable position.
  Silberberg &
   Knupp LLP
                                                                   29
12435476.1
                           DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 30 of 42 Page ID #:1160



                  1                             (ii)   Plaintiffs have not pled with the requisite
                                                       specificity any interference with their rights.
                  2
                  3         Plaintiffs tacitly concede that, to state a claim for breach, they must allege an
                  4 actual deprivation of benefits under the 2016 Agreement, but come no closer in
                  5 their Opposition to identifying any actual deprivation of a benefit.
                  6         While Plaintiffs try to allege a deprivation of rights by artificially expanding
                  7 their rights under the 2016 Agreement to include exclusive use of “unprotected
                  8 elements,” such as the “format” of Scare Tactics (MTD Opp. 3, 22), the contract
                  9 does not afford such protection. The contract says nothing about protecting
                 10 “unprotected elements” (whatever that means) or “format”; instead, it speaks of a
                 11 transfer of rights protected by law, including “copyrights, trademarks, brands, trade
                 12 names, and other intellectual property … relating to SCARE TACTICS.” FAC,
                 13 Ex. 1, ¶ 3. The contract also explicitly permits Healey to compete with Scare
                 14 Tactics by creating a show using the same format—e.g., a hidden camera show that
                 15 uses scary or paranormal pranks.
                 16         Moreover, while Plaintiffs also argue that “Defendants’ acts have caused
                 17 confusion with the public at large … diluting its pecuniary and non-pecuniary
                 18 strength” and that “Prank Encounters leveraged the popularity of Scare Tactics to
                 19 [its] detriment” (MTD Opp. 22), such contentions are not in the FAC and, in any
                 20 event, are insufficient, vague assertions of unspecified harm. See, e.g., Robinson v.
                 21 Nationstar Mortg., 2015 WL 13651767, *11 (C.D. Cal. Apr. 16, 2015) (dismissing
                 22 plaintiffs’ breach of implied covenant claim because plaintiffs “[did] not support
                 23 [their] conclusory and vague allegations of misconduct with specific facts . . . .”);
                 24 Liberty Mut. Ins. Co. v. Sumo-Nan LLC, 2015 WL 6755212, at *3 (D. Haw. Nov.
                 25 4, 2015) (dismissing breach of implied covenant claim because allegations of
                 26 deprivation of benefits under the agreement were “insufficiently vague”).
                 27         Again, if, consistent with Rule 11, Plaintiffs want to aver that Healey’s
    Mitchell     28 development of Prank Encounters has prevented them—in some articulable way—
  Silberberg &
   Knupp LLP
                                                               30
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 31 of 42 Page ID #:1161



                  1 from enjoying a benefit under the 2016 Agreement, they must so allege it.
                  2 Otherwise, the bottom line is that Plaintiffs still have not identified, with
                  3 specificity, how they were deprived of any benefit under the 2016 Agreement.
                  4 Insisting that they were, without explanation, is not enough to state a claim.
                  5                        c.    Plaintiffs have not alleged facts sufficient to state a
                                                 tortious interference claim.
                  6
                  7           Plaintiffs do not dispute that if Healey did not breach the implied covenant
                  8 inherent in the 2016 Agreement, then Propagate cannot be deemed to have caused
                  9 Healey to breach the implied covenant and no tortious interference claim is stated.
                 10 Instead, Plaintiffs’ sole response is to repeat their insufficient allegations and argue
                 11 that they have stated a claim for tortious interference. For example, Plaintiffs point
                 12 to their allegation that Hallock told Owens about his ownership of Scare Tactics
                 13 but do not address the fact that the communication on which Plaintiffs rely makes
                 14 no mention of the 2016 Agreement, which is legally fatal to their claim. Def. Br.
                 15 at 43, n. 29 (collecting cases). For the reasons set forth in Defendants’ opening
                 16 brief, Plaintiffs’ allegations do not support a tortious interference claim. 13
                 17                 3.     Hallock’s Claim For Breach of the 2012 Agreement Against
                                           Healey Also Fails As A Matter of Law.
                 18
                 19           Healey’s attempt to save his deficient claim for alleged breach of the 2012
                 20 Agreement is largely to parrot the allegations of the FAC and to clarify that the
                 21 only breach he is alleging is that Healey failed to pay a “net fee” to Hallock for his
                 22 alleged exploitation of the Freak Encounters episode, “Werewolf.” MTD Opp. at
                 23 23-24. Yet, this assumes that Healey exploited “Werewolf,” which, as explained in
                 24
                 25   Plaintiffs do not respond, thereby conceding (supra, p. 12, n. 3), that only
                      13

                    Hallock may assert a claim for breach of the implied covenant and that the claim
                 26 can only be against Healey. They also do not respond, thereby conceding, that only
                    Hallock may assert a claim for tortious interference against Propagate. Thus, even
                 27 if the Court determines that a claim is stated, it must still dismiss any claim by
                    another Plaintiff and any claim for breach of the implied covenant against
    Mitchell     28 Propagate.
  Silberberg &
   Knupp LLP
                                                                31
12435476.1
                           DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 32 of 42 Page ID #:1162



                  1 Defendants’ opening brief, Healey clearly did not. Defs. Br. at 44-47. Rather,
                  2 Healey developed a new series, Prank Encounters, which is made plain by
                  3 watching the two shows. Compare ND Ex. 19 with Ex. 20.
                  4           Further, Hallock does not respond to Defendants’ contention that, to the
                  5 extent that Hallock asserts a breach by alleging that “End of the Road” copies
                  6 protectable expression from “Werewolf”—which is all the FAC alleges 14—he has
                  7 not identified any provision of the 2012 Agreement that prohibits the copying of
                  8 protectable expression. Nor does he respond to the argument that, if there were
                  9 such a provision, it would do nothing more than protect Hallock’s rights under the
                 10 Copyright Act and, thus, the claim would be preempted. Defs. Br. at 38-40, 46.
                 11 These issues are conceded. Supra, p. 12, n. 3.
                 12           Finally, beyond rotely repeating that “End of the Road” copies “Werewolf,”
                 13 Hallock does not explain what is copied. To wit, Hallock does not identify any
                 14 protected expression in “Werewolf”; identifies no similarities between “Werewolf”
                 15 and “End of the Road”; does not respond to the obvious illogic of their contention
                 16 that “End of the Road” copies the same supposedly protected expression in
                 17 “Werewolf” and Scare Tactics episode, “Road Kill”; and does not respond to
                 18 Defendants’ analysis of why the two episodes are dissimilar, not substantially
                 19 similar. Defs. Br. at 46-47. The issue is conceded. Supra, p. 12, n. 3.
                 20           B.    Plaintiffs’ State Law Claims Should Be Stricken.
                 21           Turning to Plaintiffs’ opposition to Defendants’ anti-SLAPP motion, as to
                 22 the first prong, Plaintiffs misstate the applicable legal standards and offer only the
                 23 barest of arguments against application of the anti-SLAPP statute, which do not
                 24 persuade. As to the second prong, Plaintiffs offer little beyond the unavailing
                 25 arguments of their opposition to the motion to dismiss in trying to show a
                 26 probability that they will prevail on their state law claims.
                 27
                     See FAC ¶ 92 (“Healey exploited ‘Werewolf’ by using protected elements in the
                      14

    Mitchell     28 ‘Werewolf’ episode.”).
  Silberberg &
   Knupp LLP
                                                                32
12435476.1
                           DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 33 of 42 Page ID #:1163



                  1                1.    Plaintiffs Fail To Refute That Their State Law Claims Arise
                                         from Acts in Furtherance of Defendants’ Rights of Free
                  2                      Speech in Connection with Matters of Public Interest.
                  3         Plaintiffs attack the length of Defendants’ analysis of prong one to suggest it
                  4 means “Defendants lack a true understanding of their obligation” to satisfy prong
                  5 one. Plaintiffs’ Opp. to Anti-SLAPP Motion (Dkt. No. 35) (“Anti-SLAPP Opp.”)
                  6 at 7. Defendants’ analysis, however, is brief because there is no need to waste time
                  7 explaining what is so clear: the first prong is easily satisfied.
                  8         There is no debate over the standard; Plaintiffs themselves agree what it is:
                  9 Defendants bear the burden to make a prima facie showing that each of Plaintiffs’
                 10 state law claims arise from an act by Defendants made in furtherance of their free
                 11 speech rights and in connection with a matter of public interest. Defs. Br. at 47
                 12 (citing Sarver v. Chartier, 813 F.3d 891, 901 (9th Cir. 2016)); Anti-SLAPP Opp.
                 13 at 7 (collecting cases). Defendants have met their burden.
                 14         First, Plaintiffs concede that “Prank Encounters amounts to an act or course
                 15 of conduct [] in furtherance of Defendants’ right of free speech” (Anti-SLAPP
                 16 Opp. at 7) and tacitly concede that the creation, production, and distribution of
                 17 Prank Encounters are also acts in furtherance of Defendants’ free speech rights by
                 18 failing to address, much less rebut, Defendants’ ample authority for this
                 19 proposition (Defs. Br. at 48 (collecting cases)). See also Taylor v. Viacom Inc.,
                 20 2018 WL 4959821, at *3 (C.D. Cal. June 5, 2018) (“[C]asting decisions related to
                 21 the production of a television program are sufficient to meet the first step’s
                 22 threshold [of showing defendant’s conduct qualifies as a protected activity].”).
                 23 Supra, p. 12, n. 3.
                 24       Second, Plaintiffs do not dispute that the public interest requirement is
                 25 broadly defined and offer no argument as to why pranks, prank shows, Gaten
                 26 Matarazzo, and Prank Encounters itself are not matters of public interest. The
                 27 issue is conceded. Supra, p. 12, n. 3. Instead, Plaintiffs’ sole challenge is to argue
    Mitchell     28 that Defendants’ evidence of the public interest in the above topics is hearsay. Not
  Silberberg &
   Knupp LLP
                                                                33
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 34 of 42 Page ID #:1164



                  1 so. The articles and other evidence relied on by Defendants are not being
                  2 introduced to prove the truth of the matters stated therein, but to establish that a
                  3 plethora of websites, articles, and other sources exist discussing pranks, prank
                  4 shows, Matarazzo, and Prank Encounters, thereby establishing the public’s interest
                  5 in those topics. As an example, Exhibits 6, 7, and 20 to the Berkley Declaration are
                  6 articles ranking various popular hidden camera/prank shows over the years.
                  7 Defendants do not use these articles to prove that Candid Camera is, in fact, the
                  8 best hidden camera show of all time but as evidence of the public’s interest in
                  9 prank shows (why else would the media and public write articles about the shows
                 10 and rank them). 15 Courts regularly accept such sources as proof of the public’s
                 11 interest in a topic. See, e.g., Taylor, 2018 WL 4959821, at *4 (relying on “ratings
                 12 for the [television] series in addition to various news articles about the show and its
                 13 cast members” as proof of public interest in series); Symmonds v. Mahoney, 31
                 14 Cal. App. 5th 1096, 1109 (2019) (relying on news articles covering defendant and
                 15 defendant’s social media following as proof of public interest in same).
                 16           Third, Plaintiffs try to argue that their claims do not arise from protected
                 17 activity by misstating the law and the basis for their claims. Initially, Plaintiffs
                 18 spend multiple pages discussing cases standing for the unremarkable proposition
                 19 that the first prong focuses only on those acts giving rise to the challenged causes
                 20 of action and not acts incidental thereto (Anti-SLAPP Opp. at 8-9), but fail to
                 21 explain the relevance of such cases here. Instead, Plaintiffs’ only argument
                 22 pursuant to these authorities is to contend that Defendants were obligated to rotely
                 23 identify “(1) the elements of the challenged claims and (2) what actions they did
                 24 that supply the elements of said challenged claims” or the motion must be denied.
                 25 Anti-SLAPP Opp. at 7-9. Then, by focusing solely on the last three pages of
                 26
                      Plaintiffs’ evidentiary objections fail for additional reasons. See Defendants’
                      15

                 27 Response to Plaintiffs’ Evidentiary Objections. For example, Hallock’s admission
                    that pranks are “one of the oldest tricks in the book” is a party admission. Id. at 5,
    Mitchell     28 6.
  Silberberg &
   Knupp LLP
                                                                 34
12435476.1
                           DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 35 of 42 Page ID #:1165



                  1 Defendants’ consolidated brief, they make the absurd contention that Defendants
                  2 fail to identify what state law claims Plaintiffs have asserted, the elements of those
                  3 claims, or the acts that give rise to those claims. Anti-SLAPP Opp. at 9-10.
                  4         Initially, there is no requirement that Defendants mechanically recite the
                  5 claims at issue, their elements, and the acts giving rise to those claims or have their
                  6 motion automatically denied. The cases cited certainly do not say so. Nor is there
                  7 any confusion as to what state law claims are being challenged by Defendants or
                  8 the elements of those claims. The claims are plainly stated in Plaintiffs’ FAC. The
                  9 claims and their elements are repeatedly identified by Defendants in their motion
                 10 to strike (Dkt. No. 29 at 2-3) and their consolidated supporting brief (Defs. Br. at
                 11 10, 12, 38-47, 40, n. 25) (setting forth elements of a claim for breach of the implied
                 12 covenant and intentional interference with contract). Plaintiffs cannot claim
                 13 ignorance of what claims they have asserted; nor can they pretend to have missed
                 14 the repeated arguments against them in Defendants’ moving papers. Equally
                 15 baseless is Plaintiffs’ contention that Defendants have not identified the acts from
                 16 which Plaintiffs’ state law claims arise. Defendants repeatedly refer to the acts
                 17 alleged in Plaintiffs’ FAC from which Plaintiffs claims arise—namely the alleged
                 18 use of protected expression in Scare Tactics or Freak Encounters in creating,
                 19 producing, and distributing Prank Encounters. See, e.g., Defs. Br. at 48 (citing
                 20 FAC ¶¶ 76, 81, 92).
                 21         Plaintiffs only other argument to try and avoid the application of the anti-
                 22 SLAPP statute is to make the confused argument that the only act in furtherance of
                 23 free speech at issue is the “final product of Prank Encounters,” but none of
                 24 Plaintiffs’ claims arise from Prank Encounters because the show itself is not
                 25 required to prove Plaintiffs’ state law claims. Anti-SLAPP Opp. at 10-11. In this
                 26 regard, Plaintiffs argue that they are not suing because Netflix made Prank
                 27 Encounters available to stream, but for various acts in producing Prank
    Mitchell     28 Encounters. Id. While the argument is hard to parse, Plaintiffs seem to suggest that
  Silberberg &
   Knupp LLP
                                                               35
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 36 of 42 Page ID #:1166



                  1 only the “airing” of Prank Encounters is an act in furtherance of free speech and
                  2 because, according to Plaintiffs, the airing of Prank Encounters is only incidental
                  3 to their claims, the anti-SLAPP statute does not apply. This, however, ignores the
                  4 allegations of the FAC and the law.
                  5           To be sure, Prank Encounters, like any television show, is free speech
                  6 protected by the anti-SLAPP statute. The statute, however, does not protect free
                  7 speech alone; it also protects acts in furtherance of free speech. As explained—and
                  8 not rebutted by Plaintiffs—the creation, production, and distribution of a television
                  9 show are acts in furtherance of free speech. Supra, p. 34, 34, n.15; Defs. Br. at 48
                 10 (collecting cases). And, as Defendants clearly spelled out in their opening brief,
                 11 Plaintiffs’ claims arise from Defendants’ acts of creating, producing, and
                 12 distributing Prank Encounters. More specifically, as to Plaintiffs’ second and third
                 13 causes of action, which concern Scare Tactics, Plaintiffs expressly allege that
                 14 Defendants breached the implied covenant of good faith and fair dealing inherent
                 15 in the 2016 Agreement and interfered with it by allegedly “cop[ying] protected
                 16 expression” from Scare in creating Prank Encounters, which was then distributed
                 17 through Netflix. Similarly, Plaintiffs’ fourth cause of action concerning Freak
                 18 Encounters expressly arises from Defendants’ alleged copying of protected
                 19 expression in Werewolf in creating Prank Encounters, which again was then
                 20 distributed. Thus, all of Plaintiffs’ state law claims arise from protected activity—
                 21 namely the creation, production, and distribution of Prank Encounters.
                 22           The other examples of alleged misconduct pointed to by Plaintiffs—which
                 23 are entirely absent from the FAC and thus irrelevant to the inquiry 16—only bolster
                 24 this conclusion. Plaintiffs contend that their second claim for breach of the implied
                 25
                      See Arkley v. Aon Risk Servs. Companies, Inc., 2012 WL 12886445, at *5 (C.D.
                      16

                 26 Cal. June 13, 2012) (declining to consider “alternative bases” to support plaintiffs’
                    intentional interference claim, which were not found in plaintiffs’ complaint and
                 27 stated for first time in opposition); Jackson v. Mayweather, 10 Cal. App. 5th 1240,
                    1263 (2017), as modified (Apr. 19, 2017) (in deciding anti-SLAPP motion, “we
    Mitchell     28 must take the complaint as it is”).
  Silberberg &
   Knupp LLP
                                                                36
12435476.1
                           DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 37 of 42 Page ID #:1167



                  1 covenant arises from acts such as Healey’s alleged “decision to use any part of the
                  2 Scare Tactics assets” in creating Prank Encounters; or two Prank Encounters
                  3 writers, who also wrote episodes of Scare Tactics, failing to ensure that they did
                  4 not copy Scare Tactics in writing their Prank Encounters episodes; or the alleged
                  5 failure of the Prank Encounters casting director to not use Scare Tactics’ purported
                  6 “proprietary casting method” in casting for Prank Encounters. Anti-SLAPP Opp.
                  7 at 10-11. Again, creating, writing, and casting a television episode are all act in
                  8 furtherance of free speech. Supra, p. 34.
                  9         In sum, the anti-SLAPP statute applies and Plaintiffs bear the burden to
                 10 show that they have alleged facts sufficient to state a claim. They have not.
                 11               2.     Plaintiffs Have Not Shown a Probability of Prevailing on
                                         Their State Law Claims.
                 12
                 13         Rather than responding to the substance of Defendants’ legal challenges to
                 14 their claims and explaining why they have stated a claim, Plaintiffs largely try to
                 15 avoid Defendants’ arguments by wrongly contending that the Court may not
                 16 consider the same.
                 17         Initially, Plaintiffs contend that the Court cannot consider Defendants’ legal
                 18 challenges to Plaintiffs’ claims on the anti-SLAPP motion because the arguments
                 19 were not explicitly set forth in the section of Defendants’ consolidated brief
                 20 addressing the anti-SLAPP motion, but only incorporated therein. This is absurd.
                 21 The whole point of a consolidated brief is to avoid redundancy and it is entirely
                 22 appropriate to incorporate by reference the arguments made on a motion to dismiss
                 23 into a concurrent anti-SLAPP motion. See Planned Parenthood, 890 F.3d at 834
                 24 (“Defendants’ Motion to Strike explicitly incorporated by reference the arguments
                 25 in Defendants’ Motion to Dismiss.”).
                 26         Next, Plaintiffs make the incredible argument that the Court cannot consider
                 27 Defendants’ Rule 12(b)(6) challenges to Plaintiffs’ claims in deciding prong two
    Mitchell     28 because “Defendants’ proffer of facts, law and argument may only be considered
  Silberberg &
   Knupp LLP
                                                                37
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 38 of 42 Page ID #:1168



                  1 for purposes of determining what conduct by Defendants is actually being
                  2 challenged” (i.e., the first prong analysis). Anti-SLAPP Opp. at 12-13, 15-16. To
                  3 support this false premise, Plaintiffs egregiously misstate Third Laguna Hills
                  4 Mutual v. Joslin, 49 Cal. App. 5th 366 (2020) and Talega Maintenance Corp. v.
                  5 Standard Pacific Corp., 225 Cal. App. 4th 722 (2014). Neither case stands for the
                  6 proposition contended by Plaintiffs; in fact, neither even addressed the second
                  7 prong at all. Instead, both solely concerned appeals from district court decisions
                  8 denying anti-SLAPP motions on the ground that Defendants failed their burden on
                  9 the first prong of proving the application of the anti-SLAPP statute. See Third
                 10 Laguna Hills Mutual, 49 Cal. App. 5th at 370 (“[T]he trial court denied the anti-
                 11 SLAPP motion ‘because the [HOA] has not met the first prong; i.e., that the
                 12 [HOA] was engaged in protected activity.’”); Talega Maintenance Corp., 225 Cal.
                 13 App. 4th at 457-58 (affirming denial of motion because first prong not satisfied).
                 14         Plaintiffs’ argument not only lacks legal support but is logically unsound.
                 15 How else can a defendant make a motion to strike except by “proffer[ing] [] law
                 16 and argument”? If there was any doubt (there is not), the case law makes clear that
                 17 a Defendants’ Rule 12(b)(6) legal challenges to a Plaintiffs’ state law claims are
                 18 not only properly considered on an anti-SLAPP motion, but can lead to granting
                 19 the motion. See, e.g., Planned Parenthood, 890 F.3d at 894 (affirming grant of
                 20 anti-SLAPP motion based on legal challenges to plaintiffs’ claims).
                 21         To the extent that Plaintiffs do respond to Defendants’ legal challenges, their
                 22 paltry attempts to support their state law claims fail. Initially, their arguments are
                 23 largely redundant of those made in opposition to Defendants’ motion to dismiss,
                 24 which Defendants have addressed above and incorporate here. Supra, pp. 26-33.
                 25 Moreover, to the extent, in their anti-SLAPP Opposition, that Plaintiffs make
                 26 additional arguments or rely on Hallock’s declaration to argue that their claims
                 27 should move forward, their arguments and evidence are equally unavailing.
    Mitchell     28 Specifically:
  Silberberg &
   Knupp LLP
                                                               38
12435476.1
                        DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 39 of 42 Page ID #:1169



                  1                      a.     Plaintiffs have not stated a claim for breach of the
                                                implied covenant of good faith and fair dealing.
                  2
                  3         In opposing Defendants’ anti-SLAPP motion, Plaintiffs largely rehash their
                  4 arguments opposing Defendants’ motion to dismiss, including regurgitating their
                  5 conclusory statement that their ability to exploit Scare Tactics has been damaged
                  6 by Prank Encounters. Anti-SLAPP Opp. at 14-16. Yet, despite submitting a
                  7 declaration from Hallock, Plaintiffs still do not identify even one way in which
                  8 Prank Encounters has prevented Plaintiffs from exploiting Scare Tactics, which
                  9 dooms the claim. Supra, pp. 31-32. Instead, Hallock confirms that he was not
                 10 hindered in his ability to exploit Scare Tactics by admitting that Plaintiffs were
                 11 able to secure a licensing agreement with Netflix, notwithstanding that Prank
                 12 Encounters was already in production. Hallock Decl. ¶ 23 (deal was in March
                 13 2019, seven months before the release of Prank Encounters). And while Hallock
                 14 also states that Netflix has an option to “pick up” additional episodes but, to date,
                 15 has not picked up new episodes, id., he does not state that Netflix’s option has
                 16 come due, that they are refusing to ever pick up the option, or that they are not
                 17 picking up the option because of Prank Encounters. Nor is such a statement in the
                 18 FAC, which is all that is at issue on Defendants’ motion. See supra, p. 36 n.16,
                 19 (citing Arkley and Jackson). Absent alleged facts (not legal conclusions) that
                 20 Prank Encounters damaged the market for Scare Tactics, no claim is stated. Supra,
                 21 pp. 28-32 (collecting cases).
                 22         Plaintiffs also point to other alleged conduct that they claim supports the
                 23 claim (see, e.g., Healey’s failure to monitor Doug Perkins and David Storrs’s script
                 24 writing (Anti-SLAPP Opp. at 15 n. 10)) but none of these so-called facts are
                 25 alleged in their FAC or even referenced in Hallock’s declaration. The “facts” are
                 26 simply conjured out of thin air as if Defendants and the Court have any idea what
                 27 Plaintiffs are talking about. As any analysis is constrained to that which was
    Mitchell     28 actually pled by Plaintiffs, supra, p. 37 n.17, these references are irrelevant and
  Silberberg &
   Knupp LLP
                                                               39
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 40 of 42 Page ID #:1170



                  1 properly ignored. (Nor would the conduct support a claim because it all hinges on
                  2 whether Defendants copied Scare Tactics, which they plainly did not).
                  3                      b.     Plaintiffs have not stated a claim for tortious
                                                interference.
                  4
                  5         No different than in opposing Defendants’ motion to dismiss, Plaintiffs
                  6 attempt to prop up their tortious interference claim by simply restating their
                  7 insufficient conclusory allegations (Anti-SLAPP Opp. at 16-17), but they do not
                  8 explain why those allegations suffice. As explained in Defendants’ moving papers
                  9 and above, Plaintiffs have not stated a claim for tortious interference.
                 10                      c.     Plaintiffs have not stated a claim for breach of the
                                                2012 Agreement.
                 11
                 12         Again, Plaintiffs do not respond to any of Defendants’ arguments but,
                 13 instead, merely point to the same allegations that Defendants have already shown
                 14 are legally deficient. Anti-SLAPP Opp. at 17-18. Defendants’ arguments are
                 15 conceded. Supra, p. 12, n. 3.
                 16                      d.     The “evidence” submitted is irrelevant on a Rule
                                                12(b)(6) standard and does not evidence that any of
                 17                             Plaintiffs’ claims have minimal merit.
                 18         After making cursory, but insufficient, attempts to support their state law
                 19 claims, Plaintiffs try to support their claims by spending over four pages reciting
                 20 Hallock’s declaration (Anti-SLAPP Opp. at 19-23), which itself largely repeats
                 21 verbatim the allegations of the FAC. Compare Hallock Decl. ¶ 22 (either referring
                 22 to himself in third person or mimicking the FAC: “On May 11, 2016, Hallock
                 23 informed Howard Owens, the founder and co-CEO of Propagate…”) with FAC
                 24 ¶ 35 (“On May 11, 2016, Howard Owens, the founder and co-CEO of Propagate
                 25 was advised that Hallock…”). This showing is deficient for several reasons:
                 26         First, Plaintiffs’ evidence is irrelevant. Plaintiffs spend pages arguing about
                 27 the evidentiary standards that California state courts apply in analyzing the second
    Mitchell     28 prong. Anti-SLAPP Opp. at 12-14. This, however, ignores that Defendants only
  Silberberg &
   Knupp LLP
                                                               40
12435476.1
                       DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 41 of 42 Page ID #:1171



                  1 challenge Plaintiffs’ claims based on the FAC and judicially noticeable materials.
                  2 As such, “the motion must be treated in the same manner as a motion under Rule
                  3 12(b)(6)...” (Planned Parenthood, 890 F.3d at 834), meaning state court
                  4 evidentiary standards and Plaintiffs’ attempted evidentiary showing are irrelevant. 17
                  5           Second, Hallock’s declaration says nothing beyond what the FAC says and,
                  6 thus, comes no closer to supporting Plaintiffs’ state law claims.
                  7           Third, Plaintiffs do not tie any piece of evidence to a specific claim or show
                  8 how their evidence makes it probable that Plaintiffs will prevail on any of their
                  9 claims, which was their burden. In fact, Hallock’s declaration actually supports
                 10 dismissal. See, e.g., supra, p. 40 (Hallock admits to exploitation of Scare Tactics
                 11 on Netflix, thereby rebutting his conclusory allegation that Healey’s development
                 12 of Prank Encounters somehow impeded the market for Scare Tactics).
                 13           Fourth, much of Hallock’s declaration is inadmissible. See Defs. Evid. Objs.
                 14 In particular, Plaintiffs try to present Hallock as an expert on substantial similarity,
                 15 apparently on the premise that, if the Court analyzes whether Prank Encounters
                 16 copies protected expression in Scare Tactics to decide the state law claims, it
                 17 should consider his “expert testimony.” MTD Opp. at 2, n. 4. No expert testimony,
                 18 however, is necessary to conclude that Prank Encounters and Scare Tactics are not
                 19 substantially similar. Supra, pp. 10-23. Moreover, Hallock does not even opine on
                 20 substantial similarity; instead, he merely authenticates the schedules to the FAC,
                 21 without stating that the analysis or opinions are his. Hallock Decl. ¶ 18. And even
                 22 if he had, Plaintiffs do not sufficiently qualify Hallock to serve as an expert.
                 23                 3.     Plaintiffs are Not Entitled to Discovery.
                 24           Relying on state law, Plaintiffs state, without explanation, that they should
                 25 receive discovery before granting Defendants’ motion. Anti-SLAPP Opp. at 23.
                 26
                 27   In this regard, the declaration of Jim Berkley was not presented to disprove
                      17

                    Plaintiffs’ claims but, rather, as evidence that the first prong’s public interest
    Mitchell     28 requirement was met. See Defs. Rsp. Evid. Obj., pp. 3-5.
  Silberberg &
   Knupp LLP
                                                                 41
12435476.1
                           DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
        Case 2:20-cv-02726-CJC-MAA Document 42 Filed 08/24/20 Page 42 of 42 Page ID #:1172



                  1 Again, Defendants’ motion is predicated on a Rule 12(b)(6) standard and, thus, no
                  2 evidence is relevant and no discovery should be afforded. Cf. Planned Parenthood,
                  3 890 F.3d at 894. Further, Plaintiffs do not even identify what discovery they
                  4 believe is necessary or why there is “good cause” to order such discovery. 18
                  5                 4.     The Anti-SLAPP Motion is Not Frivolous.
                  6           Plaintiffs request fees “should this Court determine that [the] anti-SLAPP
                  7 motion is frivolous” (Anti-SLAPP Opp. at 23-24), but make no argument as to why
                  8 it is frivolous. The motion is meritorious but, even if denied, it is nowhere close to
                  9 being frivolous.
                 10 IV.       CONCLUSION
                 11           For the reasons set forth in their moving papers and as further explained
                 12 above, Defendants respectfully request that the Court grant their motion to dismiss
                 13 and their anti-SLAPP motion to strike.
                 14
                 15 DATED: August 24, 2020                  MITCHELL SILBERBERG & KNUPP LLP
                 16
                                                            By:          /s/ Aaron M. Wais
                 17                                                Aaron M. Wais (SBN 250671)
                                                                   Gabriella A. Nourafchan (301594)
                 18                                                Attorneys for Defendants Kevin Healey
                                                                   and Propagate Content, LLC
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26   Plaintiffs wrongly contend that denial of Defendants’ motion to dismiss would
                      18

                    moot the anti-SLAPP motion. Not so. The Court should still analyze the first prong
                 27 and decide whether the anti-SLAPP encompasses Plaintiffs’ state law claims. If
                    yes, denial would be without prejudice to Defendants’ appellate rights or to
    Mitchell     28 bringing another motion at the summary judgment stage supported by evidence.
  Silberberg &
   Knupp LLP
                                                                  42
12435476.1
                           DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTIONS TO DISMISS AND STRIKE
